        Case 4:21-cv-05015-RMP      ECF No. 8    filed 03/25/21   PageID.33 Page 1 of 5



1

2

3

4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6
      TONI L. MYERS,
7                                                   NO: 4:21-CV-5015-RMP
                                Plaintiffs,
8                                                  NOTICE SETTING VIDEO
            v.                                     SCHEDULING CONFERENCE
9
      STATE FARM MUTUAL
10    AUTOMOBILE INSURANCE CO., a
      foreign corporation,
11
                                Defendant.
12

13         A.     Video Scheduling Conference

14         PLEASE TAKE NOTICE that a video scheduling conference is set before

15   the Court on May 6, 2021, at 9:30 a.m. However, if the parties agree concerning a

16   trial date and have no other issues to discuss with the Court, the Court will enter a

17   scheduling order based upon the parties’ agreed trial date and will cancel the

18   hearing. The parties shall state in their Rule 26 Report whether discussion with the

19   Court is required. If a hearing is required, the parties will be provided with separate

20   connection instructions by email from the Court. The public may listen to hearings

21   by calling the Court’s public conference line of 888.363.4749 and entering access



     NOTICE SETTING VIDEO SCHEDULING CONFERENCE ~ 1
        Case 4:21-cv-05015-RMP      ECF No. 8   filed 03/25/21   PageID.34 Page 2 of 5



1    code 4939688# (no security code required), five minutes before the scheduled

2    conference time. All parties must mute their phone, and no recording or

3    rebroadcasting is permitted.

4          B.    The provisions of Fed. R. Civ. P. 26 apply. The parties shall confer at

5    least fourteen (14) days in advance of the scheduling conference date and shall

6    include the following in their Rule 26 Report:

7                1. Whether there are issues that need to be discussed at a scheduling

8          conference or whether a scheduling order can be entered without a hearing;

9                2. Whether service is complete and, if not, the expected date of

10         completion;

11               3. Whether jurisdiction, venue, and standing are proper;

12               4. Whether the parties consent for this matter to be tried before a

13         magistrate judge;

14               5. The nature and basis of the parties’ claims (brief summary);

15               6. A preferred trial date and estimated length of trial;

16               7. Anticipated motions;

17               8. Arrangement for the disclosures required under Fed. R. Civ. P.

18         26(a)(1);

19

20

21



     NOTICE SETTING VIDEO SCHEDULING CONFERENCE ~ 2
         Case 4:21-cv-05015-RMP       ECF No. 8    filed 03/25/21   PageID.35 Page 3 of 5



1                    9. A proposed Discovery Plan as discussed in Fed. R. Civ. P. 26(f). 1

2           This plan shall include the disclosures required under Rule 26(a)(1)

3           and shall also include a time and platform agreed upon for the exchange

4           of e-discovery, if any;

5                    10. Whether class certification is alleged. The parties shall include a

6           suggested cut-off date as outlined in Local Rule 23.1;

7                    11. Whether the case involves a beneficial interest claim of a minor or

8           incompetent that requires appointment of a Guardian ad litem;

9                    12. The appropriateness of special procedures such as consolidation of

10          actions for discovery or pretrial, reference to a master or magistrate, to

11          arbitration, to the Judicial Panel on Multi-district Litigation, or application of

12          the procedures included in the Manual for Complex Litigation;

13                   13. Modification of the standard procedures due to the relative

14          simplicity or complexity of the action or proceeding;

15                   14. Feasibility of bifurcation, or otherwise structuring sequence of the

16          trial;

17

18

19
     1
20    The parties are encouraged to use the following link for arriving at interim
     deadlines by inserting a proposed trial date: http://www.waed.uscourts.gov/civil-
     trial-dates.
21



     NOTICE SETTING VIDEO SCHEDULING CONFERENCE ~ 3
       Case 4:21-cv-05015-RMP      ECF No. 8    filed 03/25/21   PageID.36 Page 4 of 5



1               15. Whether there will be a point in the litigation when the parties can

2         conduct meaningful settlement discussions or participation in another form of

3         alternative dispute resolution;

4               16. Identification of any issues that should be certified to the state

5         Supreme Court; and

6               17. Any other matters which may be conducive to the just, efficient,

7         and economical determination of the action or proceeding, including the

8         definition or limitation of issues.

9         C.    By April 29, 2021, the parties shall file the following:

10              1. Consent Form: The parties shall complete the attached Consent

11        Form and return it to the Clerk of the Court, as instructed, advising whether

12        the parties consent to this case being tried by a United States Magistrate

13        Judge. See 28 U.S.C. § 636 as amended;

14              2. Statement Identifying Corporate Information: Any non-

15        governmental corporate party to this action shall file a statement identifying

16        all its parent corporations and listing any publicly held company that owns

17        10% or more of the party’s stock. Counsel have an ongoing responsibility to

18        supplement this information;

19              3. Joint Status Report (Fed. R. Civ. P. 26(f)): The parties shall file a

20        Joint Status Report (or separate reports if necessary), reflecting the results of

21



     NOTICE SETTING VIDEO SCHEDULING CONFERENCE ~ 4
       Case 4:21-cv-05015-RMP      ECF No. 8   filed 03/25/21   PageID.37 Page 5 of 5



1          their conference and the parties’ position with respect to each subject

2          outlined in section B of this Notice.

3          Counsel are expected to comply with the spirit of Rule 26 and seek to

4    minimize the time and expense of discovery.

5          DATED March 25, 2021.

6
                                                       SEAN F. McAVOY
7                                                  DISTRICT COURT CLERK

8                                                       s/Penny M. Lamb
                                                       PENNY M. LAMB
9                                                      Courtroom Deputy

10

11

12

13

14

15

16

17

18

19

20

21



     NOTICE SETTING VIDEO SCHEDULING CONFERENCE ~ 5
